Exhibit 10.3

Statement of Terms of

Senior Executive Early Retirement

Supplemental Retirement Income Benefit

Company: Precision Castparts Corp.

Senior Executive: William D. Larsson

Early Retirement Date: December 31, 2008

Monthly Supplemental Retirement Income Benefit: $3,000

1. Background. Mr. Larsson has been a Company employee for many years and is now
Senior Vice President and Chief Financial Officer of the Company. This
arrangement provides for contingent compensation during retirement years, in
recognition of Mr. Larsson’s long period of service with the Company and his
transition to retirement effective December 31, 2008, and as consideration for
Mr. Larsson’s agreement to the non-compete provisions described in 2 below and
addressed in the Memorandum dated May 21, 2008 from the Company’s Chief
Executive Officer. Mr. Larsson has agreed to the terms of the May 21, 2008
Memorandum.

2. Five-year non-compete. During the five calendar years immediately following
Mr. Larsson’s December 31, 2008 retirement, Mr. Larsson must not directly or
indirectly own (as an asset or equity owner, except for holdings of up to 5% of
the equity shares of a publicly traded company), manage, operate, join, control
or work as an employee, officer, director, consultant or independent contractor
in any business that engages in any of the businesses in which PCC operates as
of December 31, 2008. If Mr. Larsson does not comply with the non-compete
provisions part way through the five year period, amounts already paid under
this agreement to Mr. Larsson would not have to be returned by him but no
payments under this agreement to him or to Mrs. Larsson would be made after the
date of noncompliance.

3. Income Payments.

3.1 Primary benefit. Monthly income of $3,000 will be payable to Mr. Larsson
starting with January, 2009 (subject to delayed payment in accordance with
Internal Revenue Code Section 409A (409A) and 4.1 below) and ending with the
earlier of the month in which Mr. Larsson’s date of death or violation of any
contingency occurs.

3.2 Surviving spouse benefit. Monthly income of $3,000 will be payable to
Mr. Larsson’s spouse Debra Larsson (Mrs. Larsson) for the rest of her life,
starting with the month after the month during which Mr. Larsson’s death occurs,
if they remain married until then. There is no opportunity to change
beneficiaries, and no pre-retirement death benefit.

3.3 Taxable. Benefits under this arrangement are taxable. The Company pays its
tax obligations, benefit recipients pay their tax obligations and the Company
does not pick up any of recipients’ tax obligations. To the extent required or
permitted by applicable law, the Company may withhold from any payments made
under the arrangement any applicable federal, state or local taxes or may
withhold from any other payment made to the recipient by the Company any
applicable federal, state or local taxes arising from this arrangement.

 

1



--------------------------------------------------------------------------------

3.4 No effects on other benefits. Other Company-provided benefits payable to
Mr. Larsson or to Mrs. Larsson are not affected by the special income benefits
provided under this arrangement. For example, Mr. Larsson’s benefits under the
Precision Castparts Corp. Retirement Plan (RP) or under the Precision Castparts
Corp. Frozen Supplemental Executive Retirement Program (SERP) are not reduced or
increased as a result of benefits under this agreement. Receipt of benefits
under this agreement may not be deferred under the Precision Castparts Corp.
Executive Deferred Compensation Plan or under any other deferred compensation
plan maintained by the Company or by an Affiliate.

4. Restrictions under Internal Revenue Code Section 409A.

4.1 Delay of initial payments. Monthly payments to Mr. Larsson for the first
sixth months of retirement will be accumulated with interest at 6 percent simple
interest per annum and paid to him with the monthly payment for the seventh
month in accordance with 409A restrictions. If Mr. Larsson’s death occurs during
the six month period, unpaid amounts for him relating to months up to and
including month in which his death has occurred shall be paid as soon as
practicable to Mrs. Larsson if she is then living, or if she is not then living
unpaid amounts for him shall be paid as soon as practicable to his estate.
Income amounts payable to Mrs. Larsson as surviving spouse, if they become
payable during the initial six month period, are not subject to the
409A-required payment delay.

4.2 No options for time or form of payment of benefits. No optional forms of
benefit payment or options relating to time of payment of benefit are available.
Payments may not be accelerated or benefit rights cashed out in any
circumstance, including without limitation change in control of the Company.

4.4 Nonassignment. Mr. Larsson and Mrs. Larsson cannot, directly or indirectly,
assign or alienate any rights to receive any of the monthly income benefits and
may not pledge rights to receive monthly income benefits as security for a debt
or otherwise directly or indirectly assign or accelerate any economic benefit of
rights to receive monthly income benefits.

4.5 Unfunded. Benefits will only be paid only from general Company assets. The
Company will not set aside funds through a trust or employ any other means to
accomplish payment of benefits other than from general Company assets.

4.6 Amendment. To the extent required to comply with 409A restrictions, the
Company’s Chief Executive Officer (or any officer of the Company other than
Mr. Larsson designated by the Chief Executive Officer) is authorized to amend
the terms of this arrangement. Mr. Larsson will be immediately notified of any
such amendment and the reason it is required to comply with 409A. Mr. Larsson
agrees in advance to any such 409A-required amendment except to the extent that
he reasonably determines the amendment is not required by 409A and notifies the
Company of such determination. Any disagreement between Mr. Larsson and the
Company about applicable 409A requirements will be resolved as described in 5.2
below. Other 409A-permitted amendments may be made by agreement of the Chief
Executive Officer of the Company and Mr. Larsson, except that 409A-violating
amendments may not be made and any improvement in Mr. Larsson’s benefits may
only be made if approved by the Compensation Committee of the Board of Directors
of the Company.

 

2



--------------------------------------------------------------------------------

4.7 Tax Reporting. The Company will file applicable tax reports required by 409A
and any other federal, state or local law relating to the value of or payment of
benefits under this arrangement.

5. Other provisions:

5.1 Governing law. This arrangement is governed by Oregon law except to the
extent preempted by the Employee Retirement Income Security Act of 1974 (ERISA).
This is an unfunded deferred compensation arrangement for a selected executive,
highly compensated employee and as such is intended to be governed by ERISA
except to the extent that it is exempt from certain ERISA requirements including
but not limited to certain minimum vesting, funding and reporting and disclosure
requirements.

5.2 Administration and interpretation. The Chief Executive Officer of the
Company is the Administrator of this arrangement. The scope of the
Administrator’s authority, responsibilities and procedures shall be consistent
with the authority, responsibilities and procedures of the RP’s Administrative
Committee.

5.3 Entire agreement; other agreements. This document and its attachment
together state the entire agreement of the parties with respect to the income
payments for which this document provides. This document does not, however,
state all agreements to which Mr. Larsson and the Company are parties, including
without limitation other arrangements relating to Mr. Larsson’s retirement or
employee benefits.

5.4 Effective Date. This arrangement is entered into as of May 21, 2008.

 

William D. Larsson /s/ WILLIAM D. LARSSON

Signature

Date signed: August 8, 2008

 

Precision Castparts Corp. By:   /s/ MARK DONEGAN  

Chief Executive Officer

Date signed: August 8, 2008

Attachment: Memorandum from Mark Donegan to Bill Larsson dated May 21, 2008,
without attachments.

 

3